Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.

 HOWARD MICHAEL CAP LAN ,

              Plaintiff,

              vs.

 COLORTONE, INC., a Florida Profit
 Corporation and MARS REAL ESTATE,
 LLC, a Florida Limited Liability Company,

           Defendants.
 _______________________________/

                                     COMPLAINT

 Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
 undersigned counsel, hereby files this complaint and sues COLORTONE, INC.
 (“COLORTONE”),       and   MARS REAL ESTATE, LLC,        (“MARS”)    (hereinafter,
 collectivel y referred to as “Defendants”), for declaratory and injunctive relief;
 for discrimination based on disabilit y; and for the resultant attorney's fees,
 expenses, and costs (including, but not limited to, court costs and expert fees),
 pursuant to 42 U.S.C. §12181 et. seq., ("AMER ICANS WITH DISABILITIES
 ACT OF 1990," or "ADA") and alleges:


 JURISDICTION
 1.    This Court is vested with original jurisdiction over this action pursuant to
 28 U.S.C. §1331 and § 1343 for Plaintiff’s claims arising under Title 42 U.S.C.
 §12181 et. seq., based on Defendant s’ violations of Title III of the Americans
 with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE
 2.     The venue of all events giving rise to this lawsuit is located in Broward

                                             1
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 2 of 12



 Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
 the United States District Court for the Southern District of Florida, this is the
 designated court for this suit.


 PARTIES
 3.     Plaintiff, HOWARD MICHAEL CAP LAN , is a resident of the State of
 Florida. At the time of Plaintiff’s visit to Color Tone (“Subject Facility”), Plaintiff
 suffered from a “qualified disabilit y” under the ADA, which substantiall y limits
 Plaintiff’s major life activities, including but not limited to walking , and
 requires the use of a mobilit y aid . The Plaintiff personall y visited Color Tone, but
 was denied full and equal access, and full and equal enjoyment of the facilities,
 services, goods, and amenities within Color Tone, which is the subject of this
 lawsuit. The Subject Facilit y is a clothing store and Plaintiff wanted to shop for
 clothes, but was unable to due to the discriminatory barriers enumerated in
 Paragraph 15 of this Complaint.


 4.     In the alternative, Plainti ff, HOWARD MICHAEL CAPLAN , is an
 advocate of the rights of similarl y situated disabled persons and is a “tester” for
 the purpose of asserting his civil rights and monitoring, ensuring and
 determining whether places of public accommodation are in compliance with the
 ADA.


 5.     Defendants, COLORTONE and MARS are authorized to conduct business
 and are in fact conducting business within the State of Florida. The Subject
 Facilit y is located at 226 N.W. 4th Ave., Hallandale Beach, FL 33009. Upon information
 and belief, COLORTONE is the lessee and/or operator of the Real Propert y and
 therefore held accountable of the violations of the ADA in the Subject Facilit y
 which is the matt er of this suit. Upon information and belief, MARS is the owner
 and lessor of the Real Propert y where the Subject Facilit y is located and
 therefore held accountable for the violations of the ADA in the Subject Facilit y
 which is the matter of this suit.

                                            2
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 3 of 12




 CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
 6.    Plaintiff adopts and re -alleges the allegations state d in paragraphs 1
 through 5 of this complaint, as are further explained herein.


 7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
 ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
 and a half years from ena ctment of the statute to implement its requirements.
 The effective date of Title III of the ADA was January 26, 1992, or January 26,
 1993 if Defendants had ten (10) or fewer employees and gross receipts of
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 among other things, that:

       i. some 43,000,000 Americans have one or more physical or mental
         disabilit y, and this number shall increase as the population continues to
         grow and age;

       ii. historicall y, societ y has tended to isolate and segregate individuals
         with disabilities and, despite some improvements, such forms of
         discrimination against disabled individuals continue to be a pervasive
         social problem, requiring seriou s attention;

       iii. discrimination against disabled individuals persists in such critical
         areas as employment, housing, public accommodations, transportation,
         communication, recreation, institutionalization, health services, voting
         and access to public serv ices and public facilities;

       iv. individuals with disabilities           continuall y suffer    forms of
         discrimination,    including:    outright    intentional   exclusion;  the
         discriminatory     effects    of    architectural,    transportation,  and
         communication barriers; failure to make m odifications to existing
         facilities and practices; exclusionary qualification standards and
         criteria; segregation, and regulation to lesser services, programs,
         benefits, or other opportunities; and,

       v. the continuing existence of unfair and unnecessary discrimination and
         prejudice denies people with disabilities the opportunit y to compete on

                                         3
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 4 of 12



          an equal basis and to pursue those opportunities for which this countr y
          is justifiabl y famous, and costs the United States billions of dollars in
          unnecessary expenses resulting from dependency and non -productivit y.

 9.     As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
 that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authorit y, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis b y
          people with disabilities.

 10.    Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
 individual may b e discriminated against on the basis of disabilit y with regards
 to the    full   and   equal    enjoyment   of   the   goods,   services,    facilities, or
 accommodations of any place of public accommodation by any person wh o
 owns, leases (or leases to), or operates a p lace of public accommodation. Color
 Tone is a place of public accommodation by the fact it is an establishment that
 provides goods/services to the general public, and therefore, must compl y with
 the ADA. The Subject Facilit y is open to the public, its operatio ns affect
 commerce, and it is a sales establishment . See 42 U.S.C. Sec. 12181 (7) and 28
 C.F.R. 36.104. Therefore, the Subject Facilit y is a public accommodation that
 must compl y with the ADA.


 11.    The Defendants have discriminated, and continue to discriminate against
 the Plaintiff, and others who are similarly situated, by denying access to, and
 full and equal enjoyment of goods, services, facilities, privileges, advan tages
 and/or accommodations at Color Tone located at 226 N.W. 4th Ave., Hallandale Beach,
 FL 33009, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and
 by    failing    to    remove    architectural   barriers   pursuant    to    42    U.S.C.


                                              4
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 5 of 12



 §12182(b)(2)(A)(iv).


 12.   Plaintiff has visited the Su bject Facilit y, and has been denied full, safe,
 and equal access to the facilit y and therefore suffered an injury in fact.


 13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
 enjoy the goods and/or services at the Subject Facilit y within the next six
 months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
 in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
 return to monitor compliance with the ADA. However, Plaintiff is preclud ed
 from doing so by the Defendants' failure and refusal to provide people with
 disabilities with full and equal access to their facilit y. Therefore, Plaintiff
 continues to suffer from discrimination and injury due to the architectural
 barriers, which are i n violation of the ADA.


 14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
 Department of Justice, Office of the Attorney General, promulgated Federal
 Regulations to implement the requirements of the ADA. The ADA Accessibilit y
 guidelines (hereinafter referred t o as “ADAAG”), 28 C.F.R. Part 36, may cause
 violators to obtain civil penalties of up to $55,000 for the first violation and
 $110,000 for any subsequent violation.


 15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

 C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

 following specific violations which Plaintiff personall y encountered and/or has

 knowledge of:

          a) The customer parking facilities in front of and alongside the business do

              not provide a compliant accessible parking space. 2010 ADA Standards

              502.1

                                             5
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 6 of 12



          b) The north parking facility has five (5) marked standard spaces and one (1)

             non-compliant accessible parking space. The west parking facility has four

             (4) marked standard spaces and zero (0) accessible spaces. One (1)

             compliant accessible parking space with adjacent access aisle is required

             in the west parking facility. 2010 ADA Standards 208.2

          c) The non-compliant accessible parking space adjacent access aisle does not

             connect to an accessible route to the main office entrance. The access aisle

             is attached to a ramped asphalt area that terminates at a non-descript door

             in the side of the building. Accessible routes must connect parking spaces

             to accessible entrances. 2010 ADA Standards 502.3

          d) The accessible parking space is not located closest to the main business

             entrance. The main office entrance door is located in the west parking lot.

             Parking spaces that serve a particular building or facility must be located

             on the shortest accessible route from parking to the accessible main

             entrance. 2010 ADA Standards 208.3.1

          e) The accessible parking space sign is missing fine and towing verbiage.

             Each accessible parking space must be posted with a permanent above-

             grade sign of a color and design approved by the Department of

             Transportation, which is placed on or at least 60 inches above the finished

             ground surface measured to the bottom of the sign and which bears the

             international symbol of accessibility and the caption “PARKING BY

             ACCESSIBLE PERMIT ONLY” and must indicate the penalty for illegal

             use of the space. 2010 ADA Standards 502.6



                                              6
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 7 of 12



          f) The non-compliant parking space and access aisle ground surface is

             broken and uneven. The asphalt ground surface has areas of loose gravel.

             Floor and ground surfaces must be stable, firm, and slip resistant. 2010

             ADA Standards 302.1

          g) The existing non-compliant access aisle ground surface is too steep.

             Access aisles are required to be nearly level in all directions to provide a

             surface for wheelchair transfer to and from vehicles. The exception (slopes

             not steeper than 1:48) allows sufficient slope for drainage. 2010 ADA

             Standards 502.4

          h) The parking facility does not provide compliant directional and

             informational signage to a compliant accessible parking space. 2010 ADA

             Standards 216.5

          i) There is no compliant access aisle attached to an accessible route serving

             any existing parking space which would allow safe entrance or exit of

             vehicle for accessible persons requiring mobility devices. 2010 ADA

             Standards 502.2

          j) There is currently no existing accessible route to help persons with

             disabilities safely maneuver through the parking facility as required in

             2010 ADA Standards 502.3

          k) Existing facility does not provide a compliant accessible route to the

             business main entrance from any site arrival point. 2010 ADA Standards

             206.2, 208, 401.1, 502




                                              7
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 8 of 12



          l) The main office entrance doorway is non-compliant. There is a vertical

              rise (step) at the threshold exceeding the maximum rise allowed. Changes

              in level of 1/4 inch high maximum are permitted to be vertical. 2010 ADA

              Standards 302.2

          m) The facility does not provide compliant directional and informational

              signage to an accessible route which would lead to an accessible entrance.

              Where not all entrances comply, compliant entrances must be identified by

              the International Symbol of Accessibility. Directional signs that indicate

              the location of the nearest compliant entrance must be provided at

              entrances that do not comply. 2010 ADA Standards 216.6

 16.   Upon information and belief there are other current vio lations of the ADA
 at Color Tone. Onl y upon full inspection can all violations be identified.
 Accordingl y, a complete list of violations will require an on -site inspection by
 Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
 Procedure.


 17.   Upon information and belief, Plaintiff alleges that removal of the
 discriminatory barriers and violations is readil y achievable and technicall y
 feasible. To date, the readil y achievable barriers and other violations of the
 ADA still exist and have not been remedied or altered in such a way as to
 effectuate compliance with the provisions of the ADA.


 18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
 the Defendants were required to make the establishment a place of public
 accommodation, accessible to persons with disabilities by January 28, 1992. As
 of this date the Defendants have failed to compl y with this mandate.


 19.   The Plaintiff has been obligated to retain the undersigned counsel for the

                                              8
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 9 of 12



 filing and prosecution of this action. Plaintiff is entitled to have its reasonable
 attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
 U.S.C. §12205.


 20.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
 grant Plaintiff injun ctive relief, including an order to alter the subject facilities
 to make them readily accessible and useable by individuals with disabilities to
 the extent required by the ADA, and closing the Subject Facilit y until the
 requisite modifications are complete d.


 REQUEST FOR RELIEF
 WHEREFORE, the Plaintiff demands judgment against the Defendants and
 requests the following injunctive and declaratory relief:


 21. That this Honorable Court declares that the Subject Facility owned, operated
 and/or controlled by the Defendants is in violation of the ADA;


 22.    That this Honorable Court enter an Order requiring Defendants to alter the
 Subject Facilit y to make it accessible to and usable by individuals with
 disabilities to the full extent required by Title III of the AD A;


 23.    That this Honorable Court enter an Order directing the Defendants to
 evaluate and neutralize their policies, practices and procedures toward persons
 with disabilities, for such reasonable time so as to allow the Defendants to
 undertake and complete corrective procedures to the Subject Facilit y;


 24.    That this Honorable Court award reasonable attorney's fees, all costs
 (including, but not limited to court costs and expert fees) and other expenses of
 suit, to the Plaintiff; a nd


 25.    That this Honorable Court award such other and further relief as it deems

                                           9
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 10 of 12



  necessary, just and proper.

  Dated this November 27, 2019.

  Respectfull y submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A .
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                       10
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 11 of 12



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.

  HOWARD MICHAEL CAP LAN ,

               Plaintiff,

               vs.

  COLORTONE, INC., a Florida Profit
  Corporation and MARS REAL ESTATE,
  LLC, a Florida Limited Liability Company,

            Defendants.
  _______________________________/

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 27, 2019, I electronicall y filed the
  Complaint along with a Summons for each Defendant with t he Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corpora tions, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Elect ronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronicall y Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                              11
Case 0:19-cv-62940-RS Document 1 Entered on FLSD Docket 11/27/2019 Page 12 of 12



                                SERVICE LIST:

   HOWARD MICHAEL CAP LAN , Plaintiff, vs. COLORTONE, INC., a Florida Profit
     Corporation and MARS REAL ESTATE, LLC, a Florida Limited Liability Company

             United States District Court Southern District Of Florida

                                    CASE NO.


  COLORTONE, INC.

  REGISTERED AGENT:

  HASSON, SHLOMO
  226 NW 4TH AVE
  HALLANDALE, FL 33009

  VIA PROCESS SERVER


  MARS REAL ESTATE, LLC

  REGISTERED AGENT:

  HASSON, SHLOMO
  226 NW 4TH AVE
  HALLANDALE, FL 33009

  VIA PROCESS SERVER




                                        12
